Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagana, J.), rendered November 27, 1989, convicting him of murder in the second degree (two counts), robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the trial court properly ordered the closure of the courtroom during the testimony of the undercover police officer who was involved in the investigation leading to the defendant’s arrest. At a hearing on the People’s application for closure, the officer testified that he was still working in an undercover capacity and that his personal safety in the same geographical area where the defendant was arrested would be jeopardized if his identity as a police officer were revealed (see, People v Glover, 57 NY2d 61; People v Brown, 172 AD2d 844; People v Weaver, 162 AD2d 486, 487).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Miller, Ritter and Copertino, JJ., concur.